Mayes, J".,
delivered the opinion of the court.
Yazoo City is operating under a special charter granted in 1884, and has never adopted the Code chapter on “ Municipalities.” This being the case, its charter was amendable under § 3039, Ann. Code 1892, as amended by Laws 1900, p. 79, ch. 69 (§ 3444, Code 1906). The allegations in the bill show that the amendment in question was adopted after the act of 1900, and that at no stage of the proceedings leading up to the amendment and issuance of the bonds was there any protest filed. The bill further shows that all proceedings leading up to the amendment were in strict conformity to § 3039, Ann. Code 1892, and Laws 1900, p. 79, ch. 69. The only substantial difference between the act of 1900 and § 3039 of the Annotated Code of 1892 is that the right of a municipality entitled to avail itself of the provisions of the act is enlarged by the act of 1900, in that the only limitation that a municipality is now under’, with reference to its power to amend its charter, is that it make no amendment of its charter that violates the laws or Constitution of the United States or the Constitution of the state. The act expressly provides that it may make amendments that are inconsistent with the chapter on “ Municipalities ” as provided in the Code.
What is the amendment adopted by the city of Yazoo about which complaint is made? It is that amendment which provides for the owning and operating of an electric railway and the issuance of bonds therefor. Such a purpose violates no law of the United States. It violates no section of the Constitution of the United States. It violates no clause of the Constitution of the state. The act of the Legislature has given municipalities operating under special charters the power to so amend their charters as to do anything they may wish, provided only that the amendment does not conflict with the enumerated laws. The most that can be' said in reference to the city’s engaging in the owning and operating of an electric railway system is that it is a business inconsistent with the customary *541functions of a municipality; but the Legislature has given it power to do this, if it sees fit, by express terms. The power of the Legislature to do this cannot be questioned. The Legislature was careful to guard the rights of the citizens of a municipality, in that it first requires that the proposed amendments be published, and if, after publication, one-tenth of the qualified electors protest, the amendment cannot be adopted until it has been submitted to an election and canned by a majority of the electors.
It is further contended by counsel for appellant that § 3014 of the Annotated Code of 1892 is violated, in that the issuance of these bonds makes the bonded indebtedness of the city exceed seven per cent of the assessed valuation of the property. The answer to this is that Tazoo City is not operating under this chapter, and is not, therefore, affected hy any of the provisions of the Code Chapter on “ Municipalities,” save those made applicable in express terms to all municipalities; and § 3014 is not one of them. The case of Yazoo City v. Lightcap, 82 Miss., 148; 33 South., 949, is decisive of this case. We must not be understood as applying anything said in this decision to any municipality except those operating under a special charter.
The decree of the chancellor, sustaining the demurrer and dismissing the bill, is affirmed.